Citation Nr: 1602883	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  15-03 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for skin cancer, claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for kidney cancer, claimed as due to exposure to ionizing radiation.

3.  Entitlement to service connection for lung cancer, claimed as due to exposure to ionizing radiation.

4.  Entitlement to service connection for macular degeneration, claimed as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to July 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was not exposed to ionizing radiation during service. 

2.  The Veteran does not have cancer of the skin that is causally or etiologically related to service.

3.  The Veteran does not have cancer of the kidney that is causally or etiologically related to service.

4.  The Veteran does not have cancer of the lungs that is causally or etiologically related to service.

5.  The Veteran does not have macular degeneration that is causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cancer of the skin have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for cancer of the kidney have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for cancer of the lungs have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for macular degeneration have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated October 2012, October 2013, and November 2013, the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in October 2012 prior to the initial unfavorable decision.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the October 2012 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The Veteran's service treatment records were destroyed in a 1973 fire at the National Personnel Records Center.  The RO has exhausted all possible avenues to obtain a copy of any service treatment records.  The RO set forth its actions in a formal finding of unavailability dated February 2008.  Due to the missing service treatment records, the Board recognizes its heightened obligation to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The record in this case includes limited service treatment records, findings of the Defense Threat Reduction Agency (DTRA), private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

In this decision, the Board has found as a fact that there was no in-service injury or disease, including no chronic in-service symptoms of disability of the kidney, skin, eyes, or lungs, as well as no exposure to ionizing radiation.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disabilities would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disabilities and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of both an in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

The Federal Circuit has also addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378   (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382  ; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279   

 Here, there is no medically competent evidence of kidney, skin, or lung cancer, macular degeneration, exposure to ionizing radiation, or any other event in service since the Board has determined that the Veteran is not entitled to a presumption of exposure to ionizing radiation as discussed below, and there is no competent evidence of a link to service.  While the Veteran has stated that he believes his disabilities are linked to service, the only evidence that it is related to his military service is the unsupported lay assertion of a connection inherent in any service connection claim.  Since there is no evidence of the claimed disabilities in service or any injury or event in service that might have led to any of the disabilities and no competent suggestion of a link to service, remand for a VA medical examination is not warranted.



Service Connection - Ionizing Radiation

The Veteran asserts that his kidney, lung, and skin cancer, as well as his macular degeneration, are the result of exposure to ionizing radiation during service.  Specifically to his claim that he worked at the Mercury, Nevada nuclear test site in 1955 prior to or during Operation Teapot.  Specifically, he asserts that he had top secret clearance that allowed him to work in the technical area and help with the above ground bomb staging work.  The Veteran asserts he was told they needed help during the preparation and staging for Operation Teapot Nuclear Test.  They worked at ground zero where the Veteran cleaned up and re-built the staging.  He also asserts he was told that the housing and test tower were damaged from the last above ground nuclear test and that some items might still be hot from the radiation and fall out from prior tests.  He was warned to be careful, but was not provided with any protective clothing, gloves, or radiation badges.    

VA regulations provide that diseases specific to radiation-exposed veterans shall be presumed to have been incurred in service.  This presumption is rebuttable by affirmative evidence to the contrary.   38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015).  Cancers of the kidney and lung are included in the list of diseases set forth in 38 C.F.R. § 3.309.  Therefore, the presumption is applicable to these claims.  

The term radiation-exposed veteran means either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(ii).

Here, the Veteran's lay statements note that he worked at the Mercury, Nevada nuclear test site in 1955 prior to or during Operation Teapot.  Specifically, he asserts that he had top secret clearance that allowed him to work in the technical area and help with the above ground bomb staging work.  The Veteran asserts that he helped during the preparation and staging for Operation Teapot Nuclear Test.  

VA requested a finding from the DTRA to determine whether the Veteran experienced any exposure to ionizing radiation during service.  The July 2014 report noted that the Veteran served on active duty in the U.S. Army from October 5, 1953 to July 5, 1955.  According to unit morning reports, he was assigned to Headquarters Company, Special Weapons Command, 8452nd Administrative Area unit, Sandia Base, New Mexico, as of January 1, 1955.  The Veteran was on ordinary leave from February 28 to March 7, and was absent sick at the base hospital from May 20 to June 1.  He remained assigned with this unit through his release from active duty on July 5, 1955.  After a search of available dosimetry data, DTRA found no record of radiation exposure for the Veteran.  

The Board finds that the Veteran was not exposed to ionizing radiation during service, as the evidence does not show he was present at a nuclear testing site.  Any exposure would have required radiation badges and would have been monitored.  The evidence does not support the Veteran's assertion that he was present at the nuclear testing site.  The Board notes, however, that even if the Veteran was present at the nuclear site as he asserts, the Board finds that the Veteran was not exposed to ionizing radiation.  The Veteran acknowledges that he was never provided with any radiation exposure badge or protective gear.  The Army monitored exposure to radiation at that time.  The dosimetry data was silent regarding the Veteran and the DTRA found that the Veteran was not exposed.  Without a proper dose estimate, the Board finds that the Veteran was not exposed to ionizing radiation.  Therefore, the presumption of service connection does not apply.  The Board must then address direct service connection.  

Direct Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
The Veteran's June 1955 separation report of medical examination shows a clinically normal genitourinary system other than a left varicocele, and clinically normal skin, eyes, and lungs.  The Veteran has not asserted that he had any symptoms related to the skin, kidneys, eyes, or lungs during service.  The Veteran's skin and kidney cancers, lung disabilities, and macular degeneration were diagnosed more than 50 years after separation from service.  Regarding macular degeneration, a May 2013 treatment record specifically diagnosed the disability as age-related.  The record shows no evidence of a connection between the Veteran's current disabilities and his service.  Additionally, the Veteran has not asserted that his disabilities began during service.  Therefore, the Board finds that the Veteran's current disabilities are not causally or etiologically related to service.  

Based on a review of all lay and medical evidence, the Board finds the weight of the evidence to be against the claims, as the weight of the evidence shows that the Veteran was not exposed to ionizing radiation, the Veteran's current disabilities did not begin during service, and they are not causally or etiologically related to service.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and the claim of service connection for skin cancer, cancer of the kidney, lung cancer, and macular degeneration must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for skin cancer, claimed as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for kidney cancer, claimed as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for lung cancer, claimed as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for macular degeneration, claimed as due to exposure to ionizing radiation, is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


